United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2120
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                Charles Lynch Pettis

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                             Submitted: April 10, 2020
                               Filed: April 15, 2020
                                   [Unpublished]
                                  ____________

Before BENTON, WOLLMAN, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

       Charles Lynch Pettis appeals after the district court1 resentenced him pursuant
to this court’s remand order in United States v. Pettis, 888 F.3d 962 (8th Cir. 2018),

      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.
cert. denied, 139 S. Ct. 1258 (2019). Having jurisdiction under 28 U.S.C. § 1291,
this court affirms.

       Counsel has moved for leave to withdraw, and filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging the sentence as an abuse of discretion
and substantively unreasonable. In pro se briefs, Pettis asserts that his conviction is
invalid under Rehaif v. United States, 139 S. Ct. 2191 (2019); the Armed Career
Criminal Act (ACCA) violates the Eighth Amendment; and appellate counsel was
ineffective for failing to raise both of those arguments in this court. He also contends
his indictment was defective, and his due process rights have been violated.

       This court concludes that the district court did not abuse its discretion in
resentencing Pettis, because the record reflects the district court properly considered
the 18 U.S.C. § 3553(a) factors. See United States v. Feemster, 572 F.3d 455,
461-62, 464 (8th Cir. 2009) (en banc) (appellate court first ensures no significant
procedural error occurred, then considers substantive reasonableness of sentence
under deferential abuse-of-discretion standard). This court also concludes that Pettis
has not established he is entitled to plain-error relief under Rehaif, because, at a
minimum, he has not shown any error affected his substantial rights. See United
States v. Jawher, 950 F.3d 576, 579 (8th Cir. 2020) (reviewing Rehaif argument for
plain error because it was not first raised in district court; plain error review requires
defendant to prove (1) an error, (2) that is plain, and (3) that affects substantial
rights); see also Rehaif, 139 S. Ct. at 2198 (“[W]e doubt that the obligation to prove
a defendant’s knowledge of his status will be . . . burdensome” because “knowledge
can be inferred from circumstantial evidence”) (internal citation omitted); United
States v. Cox, 796 Fed. Appx. 322 (8th Cir. 2020) (unpublished per curiam)
(concluding defendant could not show Rehaif error affected his substantial rights
because, inter alia, he had other convictions resulting in years of imprisonment);
United States v. Davies, 942 F.3d 871, 874 (8th Cir. 2019) (Rehaif requires only that



                                           -2-
defendant knew, at the time he possessed firearms, that he had been convicted of a
crime punishable by more than one year in prison).

       Pettis’s Eighth Amendment claim is foreclosed by this court’s precedent so his
ineffective-assistance claim necessarily lacks merit. See United States v.
Montgomery, 701 F.3d 1218, 1224 (8th Cir. 2012) (ACCA sentence which fell at the
bottom of the Guidelines range did not violate Eighth Amendment). As to Pettis’s
remaining arguments, this court finds no basis for reversal. The court has
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and
finds no nonfrivolous issues for appeal.

      The judgment is affirmed, and counsel’s motion to withdraw is granted.
                     ______________________________




                                         -3-